PEARSON, Judge.
This is an appeal from a summary final judgment for the defendants in a mortgage foreclosure. The trial judge found “that the plaintiffs willfully and knowingly charged and otherwise exacted interest on the mortgages circumscribed by plaintiff’s amended complaint at a rate exceeding a lawful interest rate per annum . . .” We reverse upon a holding that there appears a genuine issue of material fact.
As stated in American National Growers Corporation v. Harris, Fla.App. 1960, 120 So.2d 212, the issue of usury is ordinarily one of fact to be determined at a trial. This is especially true where, as in the instant case and the cited case, the pleadings, affidavits, admissions and depositions show that the defendant signed notes for sums in excess of those lent him, but where there is a factual dispute as to the purpose for giving the additional notes and as to the extent of the payments made. Accordingly, the summary judgment is reversed.
Reversed.